FERGUSON, Circuit Judge,
dissenting:
The majority opinion contains several fundamental errors. First, the majority incorrectly determines that the evidence Clinton LaJoie (“LaJoie”) sought to put before the jury is relevant. Second, the majority errs in finding that LaJoie’s interests in introducing the evidence outweigh those of the State in precluding it. Even worse, it has effectively carved out an exception to a rape shield statute’s notice requirement whenever a defendant victimizes a child. Finally, assuming that the state courts have committed constitutional error, the majority mistakenly identifies it as one that warrants habeas relief. For these reasons, I dissent.
I. Factual Background
From the time she was two years old until she was eight, VN’s life was a nightmare. While she lived with her mother, she was sexually assaulted by: (1) an older brother; (2) a thirteen-year old boy; (3) a fifty-year old man; and (4) a sex offender who also happened to be her mother’s boyfriend. After being forced to live in one home after another, she was sent to live with her aunt and her aunt’s boyfriend, LaJoie, at his isolated farm. VN was in the second grade.
Although VN had been a longtime victim of child abuse by the time she moved in with LaJoie, he made her life worse. VN testified that she was happy “[t]hat I got to live with my aunt.” But from then on, LaJoie came to VN almost every night, shook her awake, took off her underwear, *1177and groped, fondled, and raped her while her aunt slept. In VN’s own words, “[h]e did bad touch,” which she explained at trial was “when somebody touches you where you don’t want them to.” He rubbed and chafed her “private” with his fingers, palm, tongue, and his “private.” Sometimes, he ordered VN to “lick his private.” While Uncle Clint did “bad touch,” VN “was thinking that it wasn’t right” and that “it did not feel good.” But VN was afraid of LaJoie because “every time he finished,” he promised her that if she told, he would whip her with his leather belt.
During this period of her life, VN’s “private was sore” in the morning when she woke up to go to grade school. At trial, VN recalled that “[i]t hurt ... on my private.” A medical expert in child abuse testified that the condition of VN’s hymen in 1988, right after she was removed from LaJoie’s farm, was consistent with repetitive sexual injuries. One of VN’s teachers corroborated this expert testimony by telling jurors that, during the time VN lived with LaJoie, she complained “fairly frequently” that it hurt “down there.”
II. The Excluded Evidence
A week before trial was set to begin, and eight days too late under Oregon’s rape shield statute, LaJoie asked the court to permit him to introduce evidence of VN’s history of sexual abuse by others. Specifically, he wanted the jury to hear about five separate incidents which occurred before VN came to live with him: first, that a teenaged boy had pulled down her pants once when she was five; second, that a man had sexually assaulted VN’s brother; next, that her brother had inserted a plastic knife into her anus when she was three; fourth, that a relative had touched her genitals when she was about five; finally, that her mother’s boyfriend had raped VN once when she was eight. LaJoie argued that this evidence would give the jury an alternative explanation for both the condition of VN’s hymen and what he deemed her sophisticated awareness of sexual terminology.
The state trial court held a hearing to determine whether LaJoie could introduce the evidence. It inquired as to how long LaJoie had known of the incidents of prior abuse because Oregon’s rape shield statute, which is patterned after Federal Rule of Evidence 412, requires 15 days notice from any defendant who seeks to introduce evidence of an alleged victim’s sexual history.1 Where a defendant misses the 15-day deadline, that person can nevertheless seek the court’s permission to introduce the evidence if it has newly arisen or has been newly discovered and could not have been obtained through the exercise of due diligence. Or. Evid.Code, Rule 412. During the hearing, the trial court determined that LaJoie’s attorney learned of the evidence well before the deadline. Indeed, LaJoie admits, “the evidence was known to [defense counsel] well in advance of the notice deadline.”
After a hearing on the matter, the trial court decided to exclude the evidence both because it was irrelevant and confusing, and because LaJoie had missed the deadline under Oregon’s rape shield statute. At one point during the hearing, the trial judge said, “[l]et’s narrow it to [the mother’s boyfriend]. I don’t think the other stuff is, first of all, relevant to this case, specifically when we go back years beyond.”2 Later, the judge ruled that even the evidence about the rape by the moth*1178er’s boyfriend was too confusing to come before the jury on the issue of VN’s awareness of sexual terminology, explaining that “I find that the information, if relevant, is in this situation so confusing as to the issue of crimes of Mr. LaJoie, as not to be admissible. I want to steer away from these matters involving [the mother’s boyfriend].” The judge also decided to exclude the evidence because LaJoie had missed the 15-day deadline and could not show that any of the exceptions applied.
In spite of the trial court’s ruling, La-Joie essentially received what he wanted because the jury learned at several points that others had sexually assaulted VN. First, it obtained a stipulation describing the abuse VN suffered at both the hands of her relative and the teenaged boy. Second, it learned that VN had participated for several months in group therapy for sexually abused children and that LaJoie had nothing to do with that referral. Third, a Children Services Division counselor testified that VN “said that her Uncle Clint was the first person who had done what she called bad touch.” (Emphasis added). This testimony revealed, of course, that others had molested VN. Finally, VN’s aunt testified that she had spoken to two police officers about reports of abuse that did not relate to LaJoie at all. Thus, although the jury did not hear the gory details, it did learn that VN had an extensive history of sexual abuse by others. It nevertheless rejected LaJoie’s defense of innocence and found him guilty of rape, sodomy, and sexual abuse, all in the first degree.
III. Applicable Law
We must engage in a two-part inquiry to determine whether exclusion of the evidence LaJoie sought to put before the jury violated the Sixth Amendment. Wood v. Alaska, 957 F.2d 1544, 1549-50 (9th Cir. 1992). First, we must determine whether the evidence is relevant. Id. If it is, then we must evaluate whether the State’s interest in excluding it outweigh LaJoie’s interests in presenting it. Id.
A. None of the Evidence Was Relevant.
The majority mistakenly believes that the evidence LaJoie sought to introduce was relevant and admissible.3 No defendant has a constitutional right to present irrelevant evidence. Wood, 957 F.2d at 1550. Moreover, as we have explained, “[t]he jury is the proper body to weigh conflicting inferences of fact, but there clearly is some point at which evidence may be so lacking in probity and so productive of confusion that it may constitutionally be excluded.” Perry v. Rushen, 713 F.2d 1447, 1453 (9th Cir.1983), cert. denied, 469 U.S. 838, 105 S.Ct. 137, 83 L.Ed.2d 77 (1984). The record in this case demonstrates that none of the evidence was admissible.4
i. VN’s Awareness of Sexual Terminology
At the time of LaJoie’s trial, VN was ten years old and she displayed an awareness of sexual terminology that fit her age. When she told jurors about LaJoie’s crimes, she used words like “bad touch,” “rub,” “my private,” with “his private,” *1179“fingers,” “tongue,” “sore,” and “hurt.” At her roost graphic, she remembered that LaJoie’s “private” was “kind of away” while he did “bad touch.” When the prosecutor prodded her with questions about where LaJoie had put his “private,” VN responded initially that she could not remember and finally admitted that she could not put into words what LaJoie had done to her. It was only when the prosecutor handed her anatomically correct dolls that she was able to say, “he tried to make it fit but it just wouldn’t fit.” But she soon was back to telling jurors that she could not verbalize the crimes he had committed.
At trial, LaJoie contended that VN’s history of abuse was relevant to provide jurors an alternative explanation for what he deemed an unusual knowledge of sex. The trial court refused to admit the evidence for this purpose. In so ruling, the court explained, “I find that the information, if relevant, is in this situation so confusing as to the issue of crimes of Mr. LaJoie, as not to be admissible.”
Contrary to the majority’s belief, VN did not display a sophisticated knowledge of sexual terminology that triggered a constitutional right to present an alternative explanation for its source. Indeed, our Court rejected the same argument on indistinguishable facts in United States v. Torres, 937 F.2d 1469, 1474 (9th Cir. 1991), cert. denied, 502 U.S. 1037, 112 S.Ct. 886, 116 L.Ed.2d 789 (1992). Torres was convicted of aggravated sexual abuse of a child. On appeal, he argued that the trial court violated his right of confrontation when it refused to permit him to provide an alternative explanation for what he deemed was his nine-year old victim’s sophisticated knowledge of sexual terminology. We refused to find error, reasoning, “the victim’s testimony did not demonstrate any unusual knowledge of sexual techniques or nomenclature.” Id. This was because the victim’s testimony, like that of VN, “was replete with simple references to ‘private spot,’ ‘private parts’ and ‘private places.’ ” Id. LaJoie’s argument that VN displayed an uncommon awareness of sexual terminology lacks merit and we should accordingly deem the evidence of her sexual history irrelevant.
The majority’s attempt to distinguish Torres misses the point. Majority opinion at 1174 n. 13. The majority asserts that Torres is different from this case because the excluded evidence did not involve penetration, whereas LaJoie’s proffered evidence did. But we did not uphold the trial court’s exclusion there because of the nature of the evidence. Indeed, we did not consider the evidence at all. Rather, we dealt with the preliminary question of whether a victim displays an uncommon awareness of sexual terminology. If not, determining the relevance of the evidence is unnecessary. Here, we do not need to consider the evidence because, like the victim in Torres, VN had a knowledge of sexual terminology that fit her age.
ii. VN’s Medical Condition
The evidence LaJoie sought to put before the jury would not have provided an alternative explanation for her medical condition. The prosecution in this case did not rely on evidence of one incident of rape, but rather, sought to convince jurors that VN’s medical condition was consistent with repetitive sexual injuries. One of VN’s teachers testified that VN complained “fairly frequently” that it “hurt down there.” And, the State’s medical expert in child abuse specifically rejected the notion that VN had been raped only once, as the following colloquy makes clear:
Q. Based upon your physical observations of [VN], do you have an opinion to a reasonable degree of medical certainty as to what you were observing?
A. I would say that her exam was quite consistent with a child sexual abuse, and that there’s been trauma to her hymen and probable penetration of . that area.
Q. With regard to that, Doctor, is there, based upon your physical ob*1180servations, could you explain to the jury whether or not you can determine whether or not this is a one time injury or whether it may have been a repetitive injury?
A. I guess my thoughts are much more toward repetitive injury.
Acute injuries — and those acute injuries heal fairly well, when it’s a one time occurrence.... And this is like a mucus membrane in your mouth. It heals pretty well without a lot of scarring sometimes. And the thought of the rounding and some of the changes that we see in [VN], I think if you ask most people who are experts in this area, most of us feel this is more of a sign of repetitive injury. (Emphasis added).5
The evidence LaJoie offered to introduce at trial did not match VN’s medical condition. Most of it did not involve penetration and thus could not have caused VN any sexual injury. The sole exception was that of the mother’s boyfriend, whose one rape could not have explained the “repetitive injury.”6 Moreover, LaJoie failed to present expert testimony during his offer of proof to support his contention that the mother’s boyfriend, or anyone else for that matter, was responsible for the repetitive sexual injuries VN had suffered.
The majority asserts that this expert “testified that he could not rule out Watkins’ rape as the cause of VN’s injuries.” Majority opinion at 1169 n. 4. But it has taken the expert’s response out of context. During the offer of proof, defense counsel asked the expert whether he had been given the Children Services Division’s file on VN. He responded that, although he had received it, he could not remember its details. Defense counsel next asked him whether he could pinpoint the exact episode causing the repetitive injuries. He responded that he could not. Then the following colloquy occurred:
Defense Counsel: You cannot say the Watkins description of touching with the penis did not cause the changes, can you? (Emphasis added).
The Witness: No.
Put into context, the witness’ response suggests that he said “no” because, having not reviewed VN’s file, he could not remember the details of VN’s history of abuse and thus could not rule out Watkins’ role in causing her injuries.
This case falls squarely under United States v. Payne, 944 F.2d 1458 (9th Cir. 1991), cert. denied, 503 U.S. 975, 112 S.Ct. 1598, 118 L.Ed.2d 313 (1992). Payne was convicted of carnal knowledge of a female under sixteen years of age. Id. at 1462. At trial, an expert testified that the condition of the twelve year old victim’s vagina was consistent with multiple episodes of sexual injury. Id. The trial court refused *1181to allow Payne to present evidence that the victim had engaged in heavy petting in a trailer with someone else. Id. at 1468. On appeal, our Court rejected Payne’s argument that this exclusion violated the Sixth Amendment because we held that the evidence was more prejudicial than probative. We explained that Payne:
suggest[s] that digital penetration quite possibly occurred during the incident, and argues that such penetration could explain the condition of Margaret’s hymen and vagina. At trial, however, Payne offered no expert testimony in support of that argument. Dr. Meadows, Margaret’s examining physician, testified that the condition of Margaret’s vagina was consistent with multiple episodes of sexual intercourse.... The defense expert did not testify that digital manipulation could account for the medical evidence. Thus, the trailer incident had minimal, if any, probative value as rebuttal to the medical evidence, and its exclusion was neither an abuse of discretion nor a violation of Payne’s confrontation rights.
Id. at 1469-70. Other circuits have similarly held that where the evidence a defendant offers does not alternatively explain the prosecution’s medical evidence, it is not error to exclude it. See, e.g., Jones v. Goodwin, 982 F.2d 464, 469 (11th Cir.1993) (holding that the petitioner did not have a constitutional right to introduce evidence of the victim’s prior sexual conduct when the State did not rely on evidence of virginity); United States v. Eagle Thunder, 893 F.2d 950, 954 (8th Cir.1990) (determining that the trial court did not err when it refused to admit evidence of a non-recent hymenal tear because it could not provide alternative explanation for recent one), cert. denied, 514 U.S. 1076, 115 S.Ct. 1721, 131 L.Ed.2d 580 (1995).
The majority concludes that evidence of the mother’s boyfriend’s conviction for rape would have provided jurors with an alternative source for YN’s medical condition. This assertion suffers from the same fundamental flaw that was made in Payne: the evidence of one rape could not have contradicted evidence of YN medical condition, which reflected repetitive sexual injuries. Like the defendant in Payne, moreover, LaJoie failed to offer any expert testimony in support of his argument that the mother’s boyfriend’s rape could have caused VN’s condition. The evidence he sought to introduce was, therefore, of minimal probative value and the court’s refusal to let it come in violated no constitutional right.
The majority mischaracterizes my reliance on Payne. Majority opinion at 1173 n. 11. Like the majority, I do not think that Payne requires that a defendant present expert medical testimony to show that the proffered evidence provides an alternative explanation for an alleged victim’s medical condition. I do believe, however, that Payne stands for the rather basic proposition that if the proffered evidence (here, a one-time sexual injury; in Payne, “heavy petting”) does not provide an alternative explanation for a medical condition (here, repetitive sexual injury; in Payne, “multiple episodes of sexual intercourse”), a trial court does not err in refusing to admit it.
iii. VN’s Credibility
Finally, the evidence LaJoie sought to introduce was irrelevant to the question of the child’s credibility. As a general matter, a trial court does not commit error in excluding evidence “so long as the jury has ‘sufficient information’ upon which to assess the credibility of witnesses.” Wood, 957 F.2d at 1550 (citations omitted). More specifically, it is well established that “a trial court’s limitation of cross-examination on an unrelated prior incident, where its purpose is to attack the general credibility of the witness, does not rise to the level of a constitutional violation of the defendant’s confrontation rights.” Payne, 944 F.2d at 1469.
In this case, the jury had sufficient information to determine whether VN was credible. Two teachers testified for the defense that VN was not honest. LaJoie *1182took the stand and professed his innocence. He also told jurors that he reluctantly let VN move in, and avoided her while she lived there, because he suspected her of falsely accusing her relative of sexual abuse. Finally, LaJoie vigorously cross-examined VN about her motives in reporting him for rape. Despite this information, the jury found VN credible and convicted Lajoie.
iv. Conclusion
In sum, the evidence LaJoie sought to introduce was irrelevant. First, the evidence would not provide an alternative explanation for VN’s sexual vocabulary because she did not display an unusual knowledge of sex. Second, it would not give jurors an alternative for her medical condition. Finally, it was inadmissible for attacking her credibility, especially in light of the fact that Lajoie introduced a substantial amount of evidence which was adverse to her credibility. The determination that the evidence was inadmissible should end our inquiry and we should conclude that the trial court’s exclusion did not violate LaJoie’s confrontation rights. Given the majority’s assumption that the evidence is relevant, I will also analyze the second part of the test.
B. The Oregon Supreme Court Fulfilled Its Constitutional Duty Under Michigan v. Lucas.
Assuming that the evidence LaJoie sought to introduce is relevant, the majority incorrectly believes that the Oregon Supreme Court failed to fulfill its constitutional duty under Michigan v. Lucas, 500 U.S. 145, 111 S.Ct. 1743, 114 L.Ed.2d 205 (1991). The Supreme Court in Lucas faced the converse question we do here: “whether the legitimate interests served by a notice requirement can ever justify precluding evidence of a prior sexual relationship between a rape victim and a criminal defendant.” Id. at 151, 111 S.Ct. 1743. The Supreme Court answered in the affirmative and accordingly struck down the Michigan Court of Appeals’ per se rule prohibiting preclusion of evidence for failure to comply with a rape shield statute’s notice requirement. Id. at 152, 111 S.Ct. 1743. The Court remanded to “the Michigan courts to address in the first instance whether Michigan’s rape-shield-statute authorizes preclusion and whether, on the facts of this case, preclusion violated Lucas’ rights under the Sixth Amendment.” Id. at 153, 111 S.Ct. 1743 (emphasis added).
The Oregon Supreme Court fulfilled its duty under Lucas. The majority complains that the Oregon Supreme Court analyzed this case in the abstract. Majority opinion at 1173. The state court’s opinion reveals, however, that it “addressed” “whether, on the facts of this case, preclusion violated [LaJoie’s] rights under the Sixth Amendment.” Lucas, 500 U.S. at 153, 111 S.Ct. 1743. For instance, the Oregon Supreme Court wrote in the first paragraph, “[u]nder the specific facts presented here, we hold that such a failure [to comply with the statute’s notice provision] does ... require [preclusion] and that the requirement is constitutional.” State v. Lajoie, 316 Or. 63, 849 P.2d 479,481 (1993) (emphasis added). It again made clear that it had taken into account the facts of LaJoie’s case when it wrote in another section of its opinion, “[w]e next consider the sub-constitutional question whether OEC 412 required preclusion as a mandatory sanction wider the facts of this case.” Id. at 484 (emphasis added). The majority’s holding that the Oregon Supreme Court failed to “address” the facts of the case cannot be squared with this language in the opinion.
C. Under a Balancing Approach, the Evidence Was Properly Excluded.
The Oregon Supreme Court properly upheld the trial court’s exclusion of the evidence. As the Supreme Court recently noted, “[a] defendant’s right to present relevant evidence is not unlimited. A defendant’s interest in presenting such evidence may thus bow to accommodate other legitimate interests in the criminal trial *1183process.” United States v. Scheffer, 523 U.S. 303, 118 S.Ct. 1261, 1264, 140 L.Ed.2d 413 (1998) (internal quotation marks omitted). Indeed, the Supreme Court has recognized “the principle that the introduction of relevant evidence can be limited by the State for a ‘valid’ reason ...” Montana v. Egelhoff 518 U.S. 37, 53, 116 S.Ct. 2013, 135 L.Ed.2d 361 (1996).
In balancing the interests at stake here, I conclude that preclusion did not violate LaJoie’s confrontation rights. First of all, the evidence was not material to his defense. As I have explained, none of it provided an alternative explanation for the child’s medical condition. Moreover, it would not provide an explanation for her awareness of sexual terminology because VN did not display an uncommon vocabulary for a person of her age.
The State had valid reasons to exclude the evidence in this case and its interests in doing so substantially outweighed La-Joie’s. First, I do not agree with the majority that “[b]ecause the alleged victim in this case was a 10-year old at the time of the trial, ... the interest of being able to cease worrying about what evidence of her past sexual abuse would be introduced 15 days before trial, as opposed to seven days, is not as weighty as. it might be in the case of an older victim.” Majority opinion at 1175. For all practical purposes, the majority’s belief excludes children from the equation by creating an unprincipled exception to the notice requirement whenever defendants have victimized children. That the majority fails to cite any authority for this statement is certainly noteworthy. More important, neither the law nor the record in this case can support such an assertion.
Indeed, the Supreme Court has recognized that “a State’s interest in the physical and psychological well-being of child abuse victims may be sufficiently important to outweigh, at least in some cases, a defendant’s right to face his or her accusers in court.” Maryland v. Craig, 497 U.S. 836, 853, 110 S.Ct. 3157, 111 L.Ed.2d 666 (1990); see also New York v. Ferber, 458 U.S. 747, 756, 102 S.Ct. 3348, 73 L.Ed.2d 1113 (1982) (“It is evident beyond the need for elaboration that a State’s interest in ‘safeguarding the physical and psychological well-being of a minor’ is ‘compelling.’ ”) (quoting Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 607, 102 S.Ct. 2613, 73 L.Ed.2d 248 (1982)). Studies have revealed that testifying about the sexual abuse they have suffered causes child victims additional trauma.7 It is very possible that VN was relieved when the 15-day deadline passed without a motion from LaJoie setting forth his intent to introduce evidence of abuse at other people’s hands. Protecting a child from the additional emotional trauma of having to prepare to recount details of sexual abuse so close to trial is certainly a worthy interest.
Moreover, as explained in Tague v. Richards, 3 F.3d 1133, 1139 (7th Cir.1993), “elimination of the risk of embarrassment furthers the state’s interest in encouraging children to report cases of molestation so that the perpetrators can be prosecuted.” See also Richmond v. Embry, 122 F.3d 866, 874 (10th Cir.1997) (recognizing that “allowing the defense to inquire as to the condoms and the male visitor would not only have subjected the [12 year old] victim to embarrassment and humiliation, but could have had the effect of deterring future victims from reporting sexual assaults.”), cert. denied, 522 U.S. 1122, 118 S.Ct. 1065, 140 L.Ed.2d 126 (1998). Thus, the Oregon “statute represents a valid legislative determination that [child] rape vic*1184tims deserve heightened protection against surprise, harassment, and unnecessary invasions of privacy.” Lucas, 500 U.S. at 149-50, 111 S.Ct. 1743.8
LaJoie’s failure to comply with the simple procedural requirements of Oregon’s rape shield statute, despite his awareness of the evidence well in advance of the deadline, is also a consideration in the weighing of the interests at stake.9 The Supreme Court has explained, “[r]elevant evidence may, for example, be excluded on account of a defendant’s failure to comply with procedural requirements.” Montana v. Egelhoff, 518 U.S. 37, 42, 116 S.Ct. 2013, 135 L.Ed.2d 361 (1996).10 The Tenth Circuit has recognized that, in enforcing rape shield statutes, “the existence of the [notice and hearing] requirements and the defendant’s failure to follow those procedures are germane to our weighing of interests in this case.” Richmond, 122 F.3d at 874. The State has an interest in ensuring that parties at trial comply with reasonable procedural rules. That LaJoie knew of the evidence well before the deadline for seeking to admit it is an element in balancing the interests here.
In short, the State’s interests in excluding the evidence outweigh LaJoie’s. On one side of the scale are the State’s interests in protecting the child from revealing what was a tragic history, encouraging victims to come forward and report abuse, and ensuring that defendants like LaJoie comply with notice provisions when they know well in advance of trial the evidence they seek to introduce. On the other is LaJoie’s interest in putting before the jury evidence that is minimally relevant, if at all, and confusing. Accordingly, the Oregon Supreme Court reasonably upheld the preclusion of LaJoie’s evidence and did not violate his right of confrontation under the Sixth Amendment.
D. The Error in This Case, If Any, Was Not Sufficiently Prejudicial to Grant Habeas Relief.
Assuming the Oregon courts committed constitutional error when they decided that exclusion of LaJoie’s evidence was proper, I cannot agree that it is so prejudicial that we must grant him a writ of habeas corpus. We sit in habeas corpus proceedings and, according to the majority, must test the prejudice of the error it identifies under a very stringent standard. Applying the Supreme Court’s standard in Brecht v. Abrahamson, 507 U.S. 619, 623, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993), the majority believes that this error requires habeas relief. Given the evidence against LaJoie, it does not.
The evidence against LaJoie was overwhelming. VN testified that he molested and raped her almost everyday. Three Children Services Division counselors all *1185testified about VN’s consistent out-of-court statements. A police officer and doctor also testified that VN offered them substantially similar descriptions of LaJoie’s crimes against her. A teacher during the time she lived with LaJoie recounted VN’s frequent complaints that it “hurt down there.” All of this testimony comported, moreover, with the expert’s medical evidence indicating that VN had suffered repetitive sexual injuries.
Considering the record, the value of the evidence LaJoie sought to introduce was minimal at best. Had the trial court permitted him to introduce evidence of VN’s history of abuse, jurors would have learned that three people had assaulted her, but never penetrated her. They would have also learned that the rape by her mother’s boyfriend could account for only one injury, not repetitive sexual injuries. The exclusion of this evidence did not cause LaJoie sufficient prejudice to warrant granting a writ of habeas corpus.
This is particularly true given that jurors learned at several points about VN’s extensive history of sexual abuse by others, a fact the majority fails to address anywhere in its opinion. What I stated earlier is worth repeating in determining whether the error the majority identifies requires, habeas relief: although the jury did not hear the gory details, it did learn that VN had an extensive history of sexual abuse by others. A witness told the jury that VN attended a counseling group for abused children before she moved in with LaJoie. Jurors heard a stipulation describing one incident in which a relative slipped his hands into her shorts and “touched her front.” They also learned that a teenaged boy had once forcibly pulled down her pants and stared. Finally, the jury heard testimony that LaJoie was the “first,” rather than the only one, to do “bad touch.” Hearing the gory details of these incidents of sexual abuse would not have made the difference the majority believes it would.
The Seventh Circuit’s opinion in Tague v. Richards, 8 F.3d at 1140, which the petitioner’s lawyer cited for the first time at oral argument, is instructive on the question of whether the trial court’s error, if any, warrants habeas relief. Unlike in this case, the evidence the trial court excluded in Tague would have given jurors an alternative explanation for the child’s medical condition. Although the court of appeals held that preclusion of this directly contradictory evidence violated the petitioner’s Sixth Amendment right, the court held that it was not sufficiently prejudicial to obtain habeas relief. In so holding, the court reasoned:
While the excluded cross-examination would have established another possible source of the condition of A.T.’s hymen, we do not believe, in light of the other evidence, that it had an “injurious effect of influence” on his trial. The victim testified with great detail that on three separate instances Tague sexually attacked her. A.T.’s mother, her school counselor, and the welfare department case worker all testified that A.T. recited substantially similar versions of the incidents to them, reinforcing AT.’s credibility. In addition, her allegations were supported by her mother’s testimony that placed her at Tague’s home on August 23 or 24, the weekend of one of the alleged incidents.
Id. at 1140. Given the overwhelming evidence against LaJoie, in the form of testimony from the victim, three counselors, a teacher, a detective, a doctor, and a medical expert, whatever error the trial court committed in excluding the evidence does not satisfy the prejudice standard the majority adopts to grant LaJoie relief from his conviction.
IV. Conclusion
I dissent from the majority’s ruling requiring the district court to grant LaJoie a writ of habeas corpus. None of the evidence LaJoie sought to introduce was relevant. Assuming that it was, it was properly excluded under the Supreme Court’s holding in Lucas. Finally, the error the majority believes occurred does not war*1186rant habeas relief. We should therefore affirm the district court’s ruling denying LaJoie relief from his conviction for rape, sodomy, and sexual abuse of VN in the first degree.

. Under Oregon law, "sexual history” includes sexual assault. State v. Wright, 97 Or.App. 401, 776 P.2d 1294, 1297 (1989).


. The judge repeated his ruling later in the course of trial, when the prosecutor sought the admission, over LaJoie’s objection, of the relative’s confession. Agreeing with LaJoie that the evidence was confusing, the court explained: At some point we'll either draw a line where somebody is going to be unhappy with placement of that line or else we’re going to have to have a trial on the ... matter [involving the relative], and this jury is then going to have to make a determination whether that event occurred or did not occur. And we’re not going to do that because it’s going to confuse the issues in this case.


. Rule 401 of the Oregon Revised Statutes provides that: " ‘Relevant evidence' means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.” Or.Rev.Stat. § 40.150, Rule 401.
Rule 403 provides: "Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay or needless presentation of cumulative evidence.” Or.Rev.Stat. § 40.160, Rule 403.


. The majority writes that the State conceded the relevance of the evidence at oral argument. This is not correct. The state simply said that the trial court “may have” decided that the incident involving the mother’s boyfriend’s rape was relevant.


. Despite the plain words of this testimony, the majority asserts that the expert did not testify to a reasonable degree of medical certainty that VN suffered repetitive injuries. Majority opinion at 1169-70 n. 4. This assertion is wrong for two reasons: first, the expert's second answer relating to repetitive injuries followed immediately on the heels of his preliminary answer identifying VN as a victim of child abuse; second, he failed to qualify his opinion about the nature of the injuries by stating that it did not reflect a reasonable degree of medical certainty. The majority’s assertion suggests that whenever an expert utters words like “I guess my thoughts are” and "I think” before offering an opinion, it cannot reflect a reasonable degree of medical certainty. Requiring parties and witnesses in instances such as this to repeat the phrase "to a reasonable degree of medical certainty” in their questions and testimony goes too far. We have never before imposed such a stringent verbal requirement on experts, and nor should we now.


. It is questionable whether the evidence of the mother’s boyfriend’s rape could have even caused VN one sexual injury. As the prosecuting attorney explained, "[VNj’s description of it was that his penis did not enter inside her into the vaginal area, but was merely going across the top of the vaginal lips of the labia and penetrated inside there a slight distance. Again, her description of what happened on that occasion would not controvert the medical evidence the State intends to offer with regard to the hymen ...”


. See Russell Nuce, Child Sexual Abuse: A New Decade For the Protection of Our Children?, 39 Emory L.J. 581, 609 (1990) (reporting study in which 73% of child witnesses of sexual abuse who testified at trial experienced behavioral problems while only 57% of those who did not testify suffered such problems); see also Jason DeParle, Early Sex Abuse Hinders Many Women on Welfare, N.Y. Times, Nov. 28, 1999, at A1 (noting that women who have suffered sexual abuse as children remain ashamed, traumatized, and silent about these experiences well into adulthood).


. The majority claims that 1 analyze the substantive, rather than procedural, purposes the rape shield statute serves. Majority opinion at 1173, n. 10. A reading of Lucas reveals, however, that the Supreme Court noted the same reasons I do when it analyzed the constitutionality of applying the notice provision of Michigan’s rape shield rule to preclude evidence. Indeed, as I state above, it specifically explained that Michigan’s notice-and-hearing requirement in its rape shield rule “represents a valid legislative determination that rape victims deserve heightened protection against surprise, harassment, and unnecessary invasions of privacy.” Id. at 150, 111 S.Ct. 1743.


. The Supreme Court has not limited the factors we consider to the ones the majority lists. Lucas, 500 U.S. at 149, 111 S.Ct. 1743.


. The Supreme Court has upheld the sanction of preclusion in a number of cases. See, e.g., Lucas, 500 U.S. at 153, 111 S.Ct. 1743 ("Failure to comply with [the notice-and-hearing] requirement may in some cases justify even the severe sanction of preclusion.”); Taylor v. Illinois, 484 U.S. 400, 416-17, 108 S.Ct. 646, 98 L.Ed.2d 798 (1988) (upholding preclusion as sanction where defendant’s attorney deliberately violates court’s discovery order); United States v. Nobles, 422 U.S. 225, 241, 95 S.Ct. 2160, 45 L.Ed.2d 141 (1975) (“The court's preclusion sanction was an entirely proper method of assuring compliance with its order.”).